Citation Nr: 1218818	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-36 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for status post arthroscopic surgery of the left shoulder, currently rated as 10 percent disabling.  

2.  Entitlement to a higher initial rating for a low back disability, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for a right ankle disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1999 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  That decision granted service connection for left shoulder, low back, and right ankle disabilities, effective August 22, 2007.  It evaluated the back disability as 10 percent disabling and the other disabilities as noncompensable.  

Jurisdiction is currently with the RO in Roanoke, Virginia.  

In January 2012, the Roanoke RO granted service connection for a left shoulder scar and increased the initial ratings for the left shoulder and right ankle disabilities to 10 percent each, effective August 22, 2007.

In October 2008, the Veteran reported that he had left ankle and right shoulder disabilities as secondary to his service connected right ankle and left shoulder disabilities, respectively.  The issues of service connection for a left ankle disability and right shoulder disability as secondary to a service connected right ankle disability and left shoulder disabilities, respectively, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if he needs to take any further action.



REMAND

At the most recent VA (QTC) examination in April 2010, the Veteran reported frequent flare ups of left shoulder, low back and right ankle disability.  These disabilities are evaluated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5203, 5243, 5271 (2011).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veteran's Claims (Court) has instructed that VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are to be expressed in terms of the degree of additional range-of-motion loss due to functional factors, including flare ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The April 2010 examination report does not include an opinion as to whether there is additional limitation of motion during flare ups.  Hence, it does not contain the information required by the Court.  VA regulations provide that "where the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this case is REMANDED for the following:

1.  Afford the Veteran a VA examination to evaluate the severity of the service connected left shoulder, low back and right ankle disabilities.

The examiner should be provided with the claims folder and any relevant records in Virtual VA.  The examiner should note in the examination report or addendum that the records were reviewed.

The examiner should report the ranges of left shoulder, low back and right ankle motion.  

The examiner should report whether there is additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  This determination should be reported in terms of estimated additional loss of motion during flare ups, or due to weakened movement, excess fatigability, incoordination, or pain.

The examiner should provide an opinion as to the severity of any limitation of motion of the right ankle.

The examiner should report all neurologic impairment associated with the back disability.

If the examiner is unable to provide a requested opinion without resort to speculation, the examiner should provide a reason why this is so; and state whether there is additional information that would permit the opinion to be provided.

2.  The agency of original jurisdiction should review the examination report to insure that it contains all information sought in this remand.

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




